On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the following issue stated in the court of appeals’ Journal Entry, filed March 28,1995: “For the reasons in the memorandum decision of this court rendered herein on March 23,1995, it is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgments of the Court of Appeals for Cuyahoga County in In re Samkas (1992), 80 Ohio App.3d 240, 608 N.E.2d 1172, and In re Bremmer (Apr. 1, 1993), Cuyahoga App. No. 62088, unreported, is sustained, and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following issue in conflict: On the question of whether or not juvenile courts have jurisdiction to impose consecutive commitment orders to the Ohio Department of Youth Services.”
Wright and F.E. Sweeney, JJ., dissent.